Citation Nr: 0722538	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-40 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 25, 2001 
for the grant of service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1979 to 
August 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.


FINDING OF FACT

The veteran filed a request to reopen his claim for retinitis 
pigmentosa which was received July 15, 1999.


CONCLUSION OF LAW

Criteria for an effective date of July 15, 1999, for the 
grant of service connection for retinitis pigmentosa have 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Effective Date

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).
When a decision has become final (either by appellate 
decision or failure to timely initiate and perfect an appeal 
(as in this case)), the effective date for an allowed claim 
is the date of receipt of the application to reopen or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (h)(2).

The veteran initially filed for service connection for 
retinitis pigmentosa in April 1987 and was denied by a June 
1987 rating decision.  The veteran did not appeal and the 
decision became final.  The veteran filed to reopen his claim 
for service connection in March 1996.  In an April 1996 
letter, the RO explained that the veteran's claim had been 
originally denied in 1987 and that decision had become final 
because the veteran had not perfected an appeal of it within 
one year.  The RO further explained that because the previous 
denial had become final, new and material evidence was needed 
to reopen the veteran's claim.  Because the evidence the 
veteran submitted in conjunction with the March 1996 claim 
had not been material, the claim was not reopened and was 
denied.  The letter described the types of evidence that 
might be material to the veteran's claim, and provided the 
veteran with his appellate rights.  However, the veteran 
failed to file a notice of disagreement within a year of that 
decision; and, as such, the April 1996 decision became final.  
Once a decision becomes final, the date that claim was filed 
may no longer serve as the effective date for a claim.  
Instead, should the claim eventually be granted, the 
effective date would be the date the next claim to reopen was 
received (provided that the veteran was entitled to the 
benefit at that point).

In 1999, the veteran's representative sent a request to the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, seeking to obtain the veteran's service medical 
records.  In the space asking for the purpose of the request, 
the representative indicated that the veteran needed the 
records to support a claim for blindness.  NPRC apparently 
received this request July 15, 1999, and then forwarded it to 
the RO.

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p). 

While the request for records would not routinely be 
construed to be a claim for benefits, here, the purpose for 
the request was clearly set out.  As such, the request for 
service medical records will be liberally construed as a 
request to reopen the veteran's claim of entitlement to 
service connection for retinitis pigmentosa.  Furthermore, 
while the precise date of the RO's receipt of this document 
is not clear, it may be reasonably construed as having 
occurred in July 1999.  As such, July 15, 1999 will 
considered the date the claim was received by VA for the 
purpose of establishing an effective date.  

The issue now becomes whether the veteran was entitled to 
service connection for retinitis pigmentosa at the point his 
claim was received in 1999, since the effective date is the 
later of the date of receipt of a claim or the date of 
entitlement. 

Private treatment records from throughout the 1980s note that 
the veteran had a significant visual deficit and he was 
diagnosed with retinitis pigmentosa well before 1999.  
Additionally, the evidence developed in conjunction with the 
veteran's claim eventually linked his retinitis pigmentosa to 
his time in service.  As such, at the time the veteran's 
claim was received in 1999, he clearly had the disease that 
was linked to service.  Therefore, at the time his claim was 
received, he was entitled to the benefit.  Accordingly, July 
15, 1999 should serve as the effective date for the grant of 
service connection for retinitis pigmentosa, and the 
veteran's claim for an effective date earlier than May 25, 
2001 is therefore granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the veteran was informed of the four 
elements required by the Pelegrini II Court by a December 
2005 letter.  He was then informed of how effective dates are 
calculated by a letter in March 2006.  While the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the Board finds that any defect 
concerning the timing of the notice requirement was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444. F.3d 1328 (Fed. Cir. 2006).  Additionally, the veteran's 
claim was readjudicated by a July 2006 supplemental statement 
of the case following completion of the notice requirements.  
Furthermore, he indicated in January 2006 that he had no 
additional evidence to substantiate his claim. 

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

An effective date of July 15, 1999 for the award of service 
connection for retinitis pigmentosa is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


